DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application
Claims 1, 4-8, 21-27 and 29-31 are pending and presented for examination.

Response to Arguments
Applicant’s arguments, see amendment, filed 1/14/2022, with respect to the rejection(s) of claim(s) 9 and 11-13 have been fully considered and are persuasive as the claims have been cancelled.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new indefiniteness rejection is made (see below).

Allowable Subject Matter
The indicated allowability of claims 1, 4-8, 21-27 and 29-31 is withdrawn in view of the newly applied 112 2nd paragraph rejection.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 recites the amine free latex binder comprising hard monomers, soft monomers and acid functional monomers. Claim 1 also recites the binder having a particular particle diameter and glass transition temperature. However, this language is inconsistent. In one respect, the binder is recited as comprising an emulsion polymerized product having a specific particle size and glass transition temperature. In another respect, the binder is recited as specifically including monomers. Therefore, it is unclear as to what composition “the latex binder” is intended to encompass. Does applicant consider “the latex binder” to be the polymerized product of the hard, soft and acid functional monomers or does applicant consider the latex binder to be the pre-polymerized emulsion which would comprise the monomers and not the polymerized product? Therefore, claim 1 is indefinite. Claims 4-8, 21 and 31 depend from claim 1 and are indefinite for the same reasons. Examiner recommends clarifying that the latex binder comprises a polymer prepared from the hard monomer, soft monomer and acid functional monomer and that the prepared polymer has the glass transition temperature and particle size as claimed.
Claim 4 recites the composition having a glass transition temperature. However, glass transition temperatures are measurements for polymers and not entire solvent-borne compositions. Therefore, claim 4 is indefinite. 
Claim 22 recites the amine free latex binder comprising hard monomers, soft monomers and acid functional monomers. However, this language is inconsistent. Latex binders by definition comprise a dispersion of polymeric particles in water. However, claim 22 refers to the 
Claims 24 and 25 recite the composition having a glass transition temperature. However, glass transition temperatures are measurements for polymers and not entire aqueous coating compositions. Therefore, claims 24 and 25 are indefinite. 

Conclusion
	Claims 1, 4-8, 21-27 and 29-31 are pending.
	Claims 1, 4-8, 21-27 and 29-31 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
February 18, 2022Primary Examiner, Art Unit 1759